               Case 2:20-cr-00004-TLN Document 33 Filed 12/16/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-0004-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   RUBEN ANGEL CASTRO,                                DATE: December 17, 2020
                                                        TIME: 9:30 a.m.
15                                Defendant.            COURT: Hon. Troy L. Nunley
16

17          By previous order, this matter was set for status on December 17, 2020. By this stipulation and
18 proposed order, the parties respectfully request that the Court continue the status conference until

19 February 18, 2021. To the extent it is needed, this stipulation supplements the basis for exclusion of

20 time under the Court’s General Orders addressing public health concerns, and requests that the Court

21 also exclude time between December 17, 2020, and February 18, 2021, under Local Code T4, for the

22 reasons set forth below.

23          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
24 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

25 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

26 address public health concerns related to COVID-19.

27          Although the General Orders address the district-wide health concern, the Supreme Court has
28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     1
      ORDER
                 Case 2:20-cr-00004-TLN Document 33 Filed 12/16/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 9 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

10 the ends of justice served by taking such action outweigh the best interest of the public and the

11 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

12 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

13 ends of justice served by the granting of such continuance outweigh the best interests of the public and

14 the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     2
       ORDER
                 Case 2:20-cr-00004-TLN Document 33 Filed 12/16/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                     STIPULATION
 4          1.      By this stipulation, defendant now moves to continue the status conference until February

 5 18, 2021, at 9:30 a.m., and to exclude time between December 17, 2020, and February 18, 2021, under

 6 the Court’s General Orders and Local Code T4.

 7          2.      The parties agree and stipulate, and request that the Court find the following:

 8                  a)      The government has produced the discovery associated with this case which

 9          includes, among other things, a considerable number of investigative reports, video surveillance,

10          audio recordings, and laboratory reports. The government produced this discovery via a file

11          sharing cloud platform, to which defense counsel has access.

12                  b)      Counsel for defendant believes she will need some time to go through the

13          discovery. Counsel will also need additional time to consult with her client, to review the current

14          charges, to conduct investigation and research related to the charges, to review discovery for this

15          matter, to discuss potential resolutions with her client, to prepare pretrial motions, and to otherwise

16          prepare for trial.

17                  c)      Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny counsel the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                  d)      The government does not object to the continuance.

21                  e)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the original

23          date prescribed by the Speedy Trial Act.

24                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of December 17, 2020 to February 18,

26          2021, inclusive, is deemed excludable pursuant to the Court’s General Orders, and pursuant to

27          18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

28          by the Court at defendants’ request on the basis of the Court’s finding that the ends of justice

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      3
      ORDER
                 Case 2:20-cr-00004-TLN Document 33 Filed 12/16/20 Page 4 of 4


 1          served by taking such action outweigh the best interest of the public and the defendant in a speedy

 2          trial.

 3          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7
     Dated: December 15, 2020                                 MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9                                                            /s/ JAMES R. CONOLLY
                                                              JAMES R. CONOLLY
10                                                            Assistant United States Attorney
11

12   Dated: December 15, 2020                                 /s/ LINDA C. ALLISON
                                                              LINDA C. ALLISON
13
                                                              Assistant Federal Defender
14                                                            Counsel for Defendant
                                                              RUBEN ANGEL CASTRO
15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 15th day of December, 2020.
18

19

20

21
                                                              Troy L. Nunley
22                                                            United States District Judge
23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      4
      ORDER
